                         Case 2:18-cv-02158-KHV Document 445-2 Filed 05/15/20 Page 1 of 5
                                                                               Morgan
                                                                              10/04/2018
                                                                                                                                    Page 3
                                                                                      1    ON BEHALF OF THE DEFENDANT JENNIFER CHAMBERS-DANEY,
                                                                                           ARNP:
                                                                 Page 1               2
                        IN THE UNITED STATES DISTRICT COURT                                       GREGORY S. YOUNG, ESQ.
                            FOR THE DISTRICT OF KANSAS                                3           Hinkle Law Firm, LLC
             Civil Action No: 2:19-CV-02158-KHV-KGG                                               1617 North Waterfront Parkway, Suite 400
             _____________________________________________________                    4           Wichita, Kansas 67206
                                                                                                  316-267-2000
             D.M., a minor, by and through his next friend and                        5           gyoung@hinklaw.com
             natural guardian, KELLI MORGAN,
                    Plaintiff,                                                        6    ON BEHALF OF THE DEFENDANT DR. BALA BHASKAR REDDY
                                                                                           BHIMAVARAPU:
             vs.                                                                      7
                                                                                                  DON D. GRIBBLE, II, ESQ.
             WESLEY MEDICAL CENTER, LLC d/b/a WESLEY MEDICAL                          8           Hite, Fanning & Honeyman, LLP
             CENTER - WOODLAWN; WESLEY-WOODLAWN CAMPUS; BRIDGET
             GROVER, PA-C; DR. GREGORY FAIMON; LISA JUDD, RN; VIA                                 100 North Broadway, Suite 950
             CHRISTI HEALTH SYSTEMS d/b/a VIA CHRISTI - ST.                           9           Wichita, Kansas 67202
             FRANCIS; JENNIFER CHAMBERS-DANEY, ARNP; DR. BALA                                     316-265-7741
             BHASKAR REDDY BHIMAVARAPU; DR. CONNOR HARTPENCE;
             DR. STEFANIE WHITE; DR. JAMIE BORICK; and AARON KENT,                   10           gribble@hitefanning.com
             RN,
                                                                                     11    ON BEHALF OF THE DEFENDANTS STEFANIE WHITE, MD;
                  Defendants.
             _____________________________________________________                         CONNOR HARTPENCE, MD; AND DR. JAMIE BORICK:
                                                                                     12
                          VIDEO DEPOSITION OF KELLI MORGAN                                        STEVEN C. DAY, ESQ.
                                 October 4, 2018                                     13           Woodard, Hernandez, Roth & Day, LLC
             _____________________________________________________                                245 North Waco, Suite 260
                                                                                     14           Wichita, Kansas 67202
                       PURSUANT TO WRITTEN NOTICE and the                                         316-263-4958
             appropriate rules of civil procedure, the video                         15           scday@woodard-law.com
             deposition of KELLI MORGAN, called for examination by
             the Defendants, was taken at Renaissance Boulder
             Flatiron Hotel, 500 Flatiron Boulevard, Boardroom,                      16    ON BEHALF OF THE DEFENDANT CEP AMERICA-KANSAS:
             Broomfield, Colorado, commencing at 9:04 a.m. on
             October 4, 2018, before Carmen Murphy, a Registered                     17           DUSTIN J. DENNING, ESQ.
             Professional Reporter and Notary Public in and for                                   Clark, Mize & Linville
             the State of Colorado.
                                                                                     18           129 South Eighth Street
                                                                                                  Salina, Kansas 67402
                                    Dauster|Murphy                                   19           785-823-6325
                                 www.daustermurphy.com
                                     303.522.1604                                                 djdenning@cml-law.net
                                                                                     20
                                                                                           ALSO PRESENT: Dr. Gregory Faimon
                                                                                     21             Joey Dean, Wesley
                                                                                                    Tim Falk, Videographer
                                                                                     22
                                                                                     23
                                                                                     24
                                                                                     25
                                                              Page 2                                                                           Page 4
  1   APPEARANCES:
                                                                                      1                         I N D E X
  2   ON BEHALF OF THE PLAINTIFF:                                                     2    EXAMINATION:                             PAGE
                                                                                      3    By Ms. Watson                                         6
  3               STEPHEN J. TORLINE, ESQ.                                            4    By Ms. Cole                                         245
                  Kuckelman Torline Kirkland
  4               10740 Nall Avenue, Suite 250                                        5    By Mr. Wooding                                      283
                  Overland Park, Kansas 66211                                         6    By Mr. Young                                        316
  5               913-948-8613                                                        7    By Mr. Day                                          343
                  storline@ktk-law.com                                                8    By Mr. Gribble                                      356
  6                   and
                  DANIEL B. GIROUX, ESQ.                                              9    By Mr. Denning                                      374
  7               Dugan Giroux Law, Inc.                                             10
                  940 North Tyler Road, Suite 206                                          EXHIBITS:                            PAGE
  8               Wichita, Kansas 67212
                                                                                     11
                  316-721-5500
  9               dan@dgwichitalaw.com                                                     Exhibit 1     Notice to Take Video                     5
                                                                                     12                  Depositions Duces Tecum
 10   ON BEHALF OF THE DEFENDANTS WESLEY MEDICAL CENTER,
      LLC d/b/a WESLEY MEDICAL CENTER-WOODLAWN,
 11   WESLEY-WOODLAWN CAMPUS and LISA JUDD, RN:                                      13    Exhibit 2     March 2017 Calendar                     35

 12               MICHELLE M. WATSON, ESQ.                                           14    Exhibit 3     Ms. Morgan's Drawing                    51
                  Gibson Watson Marino, LLC
 13               301 North Main, Suite 1200
                  Wichita, Kansas 67202                                              15    Exhibit 4     Part A - Patient                        58
 14               316-264-7321                                                                           Information, WMC 0003
                  michelle@gwmks.com                                                 16
 15
                                                                                           Exhibit 5     Diagram, W0234                          71
      ON BEHALF OF THE DEFENDANTS BRIDGET GROVER, PA-C AND
 16   DR. GREGORY FAIMON:                                                            17
                                                                                           Exhibit 6     Phone Records, 2 pages                 105
 17               TRACY A. COLE, ESQ.                                                18
                  Gilliland Green, LLC
 18               20 West 2nd, 2nd Floor                                                   Exhibit 7     Wesley Medical Records,                105
                  Hutchinson, Kansas 67504                                           19                  WMC 0016 - 19
 19               620-662-0537
                  tcole@gglawks.com                                                  20    Exhibit 8     Google Hangouts Document, 4            105
 20
      ON BEHALF OF THE DEFENDANTS VIA CHRISTI HOSPITALS OF                                               pages
 21   WICHITA, INC., AND AARON KENT, RN:                                             21
                                                                                           Exhibit 9     Google Searches, 7 pages               130
 22           DAVID S. WOODING, ESQ.
              Martin Pringle                                                         22                                                 EXHIBIT
 23           100 North Broadway, Suite 500                                                Exhibit 10    Triage Call Report, 1 page             290
              Wichita, Kansas 67202                                                  23
 24

 25
              316-265-9311
              dswooding@martinpringle.com
                                                                                     24
                                                                                     25
                                                                                                                                              B
1 of 136 sheets                                                           Page 1 to 4 of 428                                          Dauster|Murphy 303.522.1604
                     Case 2:18-cv-02158-KHV Document 445-2 Filed 05/15/20 Page 2 of 5
                                                                  Morgan
                                                                 10/04/2018

                                                    Page 173                                                                  Page 175
 1   said, "Yeah, vital signs person, so likely a CNA."                 1     maybe he had been sensitive to the light at that time
 2   So I was probably trying to tell him that I figured                2     and that he had been vomiting a lot since the ER and
 3   it was a CNA and not a nurse.                                      3     not keeping the antibiotics down and that we had
 4            Q.   Okay. And he asked, "They should have                4     noticed when he was turning his head to the side he
 5   more experience" -- "XP" -- experience -- "than                    5     was saying "Ow" and that his eyes were being weird in
 6   that"?                                                             6     that when he was going to sleep they weren't closing
 7            A.   Yes, I believe so.                                   7     all the way. It was like they were jutting from his
 8            Q.   And he explained, "They do triage                    8     skull.
 9   assigning order of care based on severity"?                        9                     So we had actually come back in because
10            A.   Yes. And -- yeah. That's why I was                  10     we were concerned that the strep throat had gone on
11   having the alarmist conversation with him, I believe,             11     for too long, that maybe he hadn't been telling us
12   because I had relayed to the triage person everything             12     that his throat had hurt so it was possibly going
13   that was going on, but he didn't seem concerned.                  13     into meningitis is what I told her.
14            Q.   All right. Down lower than that you                 14              Q.     The eyes rolling back in the head, had
15   said, "Very sleepy. Couldn't stand for weight." And               15     you seen that at any time since he was in the car on
16   you relayed that description to us?                               16     his way to Wesley-Woodlawn?
17            A.   Oh, yes.                                            17              A.     No.
18            Q.   Okay. And then it looked like Kevin was             18              Q.     All right. And did you use the word
19   going to try to get some sleep?                                   19     "meningitis"?
20            A.   Uh-huh.                                             20              A.     Yes. I said that we were concerned that
21            Q.   And you were going to call him if you               21     it was progressing into meningitis.
22   needed him?                                                       22              Q.     Okay. What was the response?
23            A.   Yeah. I asked him twice if his phone                23              A.     She didn't really give a response to
24   was on loud. Oh, no, that's just a continuation on                24     that. It was like an "Okay," like a placating, like,
25   the next page. It repeats it.                                     25     "All right. Sure." And then she said, "Well, I'll

                                                    Page 174                                                                  Page 176
 1            Q.   Uh-huh. Okay. And that response was                  1     go see if I can find a back room somewhere for you."
 2   "yes" at 3:13 a.m.?                                                2                     MR. WOODING: Find a what?
 3            A.   Yes, it appears so.                                  3              A.     She said, "Let me go see if I can find a
 4            Q.   Were -- were you still in the waiting                4     back room for you somewhere."
 5   room at that point?                                                5              Q.     (BY MS. WATSON) Where did that
 6            A.   Yes.                                                 6     conversation occur?
 7            Q.   All right. And then when they called                 7              A.     Right in front of the double doors that
 8   you back, tell us what you recall.                                 8     lead to the ER. Like when she called us up there, I
 9            A.   So actually Nurse Practitioner Daney is              9     thought we were going to go straight back, but we
10   the one that came out and called -- called for us.                10     just stood there in front and had that whole
11   And she asked -- we were kind of like standing in                 11     conversation first. And then               -- I was
12   front of the -- the double doors that go back into                12     carrying him.              and I waited there while she
13   the ER. She didn't introduce herself to us, so I                  13     went back to find a room. So we stood there for
14   assumed at the time that she was a nurse.                         14     maybe five minutes.
15                 So I -- she asked what was going on, and            15              Q.     And was it her that came and got you?
16   so I told her that he had been -- I told her exactly              16              A.     Yes.
17   what I had told the triage nurse. I said he had been              17              Q.     All right. And you were placed in a
18   seen at Wesley beforehand earlier this evening and                18     room?
19   they had diagnosed him with strep throat. He had                  19              A.     Yes. She came and got us, took us back
20   gone in because he had been screaming in church                   20     to a room. And I laid him down in the bed there.
21   because his head was hurting him so badly and that he             21     And at that point she pointed out his eyes. She was
22   seemed to be, like, having -- like, his eyes were                 22     like, "Huh. He's awake. His eyes are open." I
23   rolling into the back of his head, almost like he was             23     said, "No, he is not awake. He is asleep and his
24   going unconscious, and like really lethargic.                     24     eyes aren't closing when he is going to sleep." And
25                 And I relayed to them that I thought                25     she laughed. She laughed at him and then left the

                                                           Page 173 to 176 of 428                                               44 of 136 sheets
                         Case 2:18-cv-02158-KHV Document 445-2 Filed 05/15/20 Page 3 of 5
                                                                        Morgan
                                                                       10/04/2018

                                                         Page 177                                                                Page 179
  1   room. That was it.                                                      1     the whole time was for a doctor to come into the room
  2            Q.      Okay. And this is Nurse Practitioner                   2     to check him out. Because I didn't know that the
  3   Daney --                                                                3     nurse practitioner was a nurse practitioner. I
  4            A.      Yes.                                                   4     thought she was just a nurse.
  5            Q.      -- that you were describing the                        5                 I thought that the nurse came in and
  6   conversation with?                                                      6     started the IV fluids and that he was still waiting
  7                    Okay. Who came in the room next?                       7     to see a doctor, because nobody else had been in
  8            A.      A nurse. She said that they were going                 8     there. And so when the resident came in, he
  9   to hook him up to IV fluids and that they were going                    9     introduced himself, and I was relieved. I was like,
 10   to possibly start the antibiotic via IV. She put a                     10     finally somebody is going to see him.
 11   pulse ox on his finger, and she -- they did the IV.                    11                 And he just said, "You're going to be
 12   And what really struck me about the IV is he didn't                    12     admitted." And I -- I said, "Why" -- oh, they took
 13   even flinch in pain. So at the Wesley ER, he had                       13     blood when they were doing the IV. They did lab
 14   been protesting being listened to with a stethoscope,                  14     work. And so I asked him was there something on the
 15   saying he didn't want a flu shot. And then at Via                      15     lab work. Like, I was -- you know, mom freak-out
 16   Christi, when they poked his arm with a needle, he                     16     moment. Like, oh, my goodness. There's something
 17   didn't even respond to the pain.                                       17     horrible in his lab work and they are having to admit
 18            Q.      Did you comment about that to the nurse?              18     him because of it.
 19            A.      Yeah, I did.                                          19                 And he said, "No. No. No. No. There
 20            Q.      What did she say?                                     20     was nothing wrong with his lab work." That's what he
 21            A.      She said, "He must be really tired." I                21     told me. He said that the white count was a little
 22   heard that -- that was a common -- a common statement                  22     elevated, but it's probably from the strep. And they
 23   when I was at that ER. Many people were like, "Well,                   23     were just going to admit him because they wanted to
 24   he is just tired."                                                     24     make sure that he was able to keep antibiotics down
 25            Q.      Okay. So they got the IV fluids going?                25     in the morning.

                                                         Page 178                                                                Page 180
  1            A.      Yeah.                                                  1                 And so I went over -- he kind of asked
  2            Q.      And were they also administering the                   2     me what was going on with him. And we were -- we
  3   antibiotics?                                                            3     were sitting at the edge, like, at the doorway. I
  4            A.      No.                                                    4     had scooted my chair down to the edge of the doorway,
  5            Q.      Okay. What happened next after they got                5     and we were having the conversation there, like kind
  6   the IV fluids?                                                          6     of away from the bed. And I told him that -- you
  7            A.      We just sat and waited. There were a                   7     know, the full history again.
  8   couple of people that came in and out, but it wasn't                    8                 I told him that we had been in the ER
  9   to observe him or check him or anything. They came                      9     earlier at Wesley because he had developed a headache
 10   and they were like -- it almost seemed like a storage                  10     during church where he was screaming, and it was
 11   room to me because there were those, like, big                         11     really severe, and that he had been nauseous a couple
 12   cabinets with a bunch of stuff in it, and people were                  12     of days before and that he then did end up vomiting
 13   coming in and getting supplies out and taking them to                  13     several times in the ER and since then, and that on
 14   other rooms but not saying anything to us.                             14     the way to the ER we had noticed that he was rolling
 15            Q.      Okay. What's the next thing you recall?               15     his eyes into the back of his head and really weak
 16            A.      Dr. -- it was a resident from the                     16     and lethargic at that point.
 17   pediatric floor that came in.                                          17                 And then I told him about how the time
 18            Q.      Male or female?                                       18     between the two ERs we had noticed that his symptoms
 19            A.      Male.                                                 19     had gotten worse, closer to the time when we came
 20            Q.      What was the conversation with him?                   20     back into the Via Christi ER, and I had noticed that
 21            A.      He said that we were going to be                      21     his eyes weren't closing. And I showed him. I
 22   admitted for monitoring. And I was shocked, because                    22     pointed it out because          was still doing that,
 23   I hadn't spoken to anyone. It was like, oh, finally                    23     to where his eyes weren't shut. They were like half
 24   there's a doctor here to, you know, come and check                     24     shut while he was asleep there on the bed.
 25   him out. I thought that's what we were waiting for                     25                 And I said, you know, "His eyes aren't

45 of 136 sheets                                                 Page 177 to 180 of 428                                    Dauster|Murphy 303.522.1604
                       Case 2:18-cv-02158-KHV Document 445-2 Filed 05/15/20 Page 4 of 5
                                                                      Morgan
                                                                     10/04/2018

                                                        Page 337                                                                 Page 339
  1                  Do you have a Facebook account?                        1              A.   Yes. Well --
  2             A.   Yes.                                                   2              Q.   Okay. And that's why you thought you
  3             Q.   Does your husband?                                     3     had -- that when the -- when the male doctor came in
  4             A.   Yes.                                                   4     later, that's what you thought -- that was the first
  5             Q.   Have you looked at any Facebook                        5     time you thought you were seeing a doctor, other than
  6   accounts, yourself, on -- I don't want to know                        6     at Wesley, correct.
  7   anything about your attorneys, but have you gone on                   7              A.   Yes. Can I say something real quick?
  8   to Ms. Daney's Facebook?                                              8              Q.   Sure.
  9             A.   No, I have not gone to view the stuff on               9              A.   So I thought she was a nurse up until
 10   her Facebook.                                                        10     the point when I heard her yell across the room,
 11             Q.   Do you know if your husband has?                      11     stopping the orders of the antibiotic. And at that
 12             A.   I don't know that.                                    12     point I realized she must not be just a nurse.
 13             Q.   Have you done any -- looked at any other              13              Q.   Okay. And how do you know it was her?
 14   Facebook pages for any other person that took care of                14              A.   Because I could see her. I had had that
 15           at any time?                                                 15     conversation with the resident that had come into the
 16             A.   Not that I recall.                                    16     room, and we had scooted our chairs to the edge of
 17             Q.   Like, for example, like nurses at the                 17     the door, and that -- the person that had just
 18   Denver Children's Hospital, do you know if any of                    18     started the IV antibiotic was going out the room. So
 19   them have posted any mimes or jokes or anything like                 19     I was still kind of like at the edge of the door
 20   that about nursing care?                                             20     there.
 21             A.   I don't have a habit of going to other                21                   And the nurse's station was down the
 22   people's Facebook sites to snoop. Not when I'm                       22     hall to the right, like kind of right there, so you
 23   personally having to deal with them every day.                       23     could see it there. And I heard and then peeked out
 24             Q.   So when -- when Ms. Daney chuckled and                24     to see who was yelling, and it was her.
 25   kind of left -- or laughed and left the room, is that                25              Q.   I'm sorry if I missed this, but the --

                                                        Page 338                                                                 Page 340
  1   the last time you interacted with her?                                1     the foster kids you had, you had one that was a baby?
  2             A.   Yes.                                                   2              A.   Yes.
  3             Q.   And did she ever touch         ?                       3              Q.   And then how old were the other two?
  4             A.   No.                                                    4              A.   Three and four.
  5             Q.   Did she ever look at him, other than                   5              Q.   And both girls or one girl and one boy?
  6   just kind of in passing?                                              6              A.   Both girls.
  7             A.   No.                                                    7              Q.   Did you know that they were doing blood
  8             Q.   So she brought him to the room, talked                 8     work or blood tests on           --
  9   to you for a second, and then left?                                   9              A.   I knew --
 10             A.   I brought him to the room.                            10              Q.   -- in the emergency room?
 11             Q.   Well, she brought you guys to the                     11              A.   Sorry. Yes, I knew that they pulled --
 12   room --                                                              12     did a lab pull when they started the IV.
 13             A.   Yes.                                                  13              Q.   Do you know who ordered that?
 14             Q.   -- to show -- you carried him, correct?               14              A.   I was not told.
 15             A.   Yes. Um-hum.                                          15              Q.   Okay. Did you -- did you know that
 16             Q.   And then she talked for, sounds like, a               16     you -- you obviously knew they were starting fluids?
 17   very brief conversation and then left --                             17              A.   Yes. She told me that they were going
 18             A.   Yes.                                                  18     to.
 19             Q.   -- and wasn't back?                                   19              Q.   Who told you, the nurse or -- or
 20             A.   Right.                                                20     Ms. Daney?
 21             Q.   Is it possible you were mixing her up                 21              A.   Ms. Daney.
 22   with a nurse?                                                        22              Q.   Did she say why?
 23             A.   No.                                                   23              A.   No, she didn't say specifically why,
 24             Q.   When the -- when you thought -- did you               24     but --
 25   think she was a nurse at that time?                                  25              Q.   Did you think that since he had been
85 of 136 sheets                                               Page 337 to 340 of 428                                      Dauster|Murphy 303.522.1604
                       Case 2:18-cv-02158-KHV Document 445-2 Filed 05/15/20 Page 5 of 5
                                                                    Morgan
                                                                   10/04/2018

                                                       Page 341                                                                 Page 343
 1   vomiting and not consuming anything, that was                        1     foster kids?
 2   probably a good idea?                                                2             A.      He did. He shared a room with the baby.
 3           A.    Yeah. Especially since she said that                   3             Q.      Was his room on the ground floor,
 4   they were going to do the Zofran too.                                4     upstairs, basement? I don't know what the living
 5           Q.    Did his color look better after he                     5     arrangements were.
 6   started getting fluid?                                               6             A.      It was a walkout basement. So he had a
 7           A.    Slightly.                                              7     -- he had a very large room. It was almost like one
 8           Q.    What do you mean, slightly?                            8     of those rooms that you could put a divider in to
 9           A.    I mean, he was a little pale when we                   9     have two separate -- if you want, and he was one side
10   went in there. It got a little better, but then it                  10     and the baby was on the other.
11   got worse again.                                                    11             Q.      In the basement?
12           Q.    When did it get worse again?                          12             A.      Yeah.
13           A.    As the time progressed.                               13                     MR. YOUNG: I'll let the other attorneys
14           Q.    When he got up to the floor or when he                14     ask their questions. Thank you.
15   was still in the emergency room?                                    15                             EXAMINATION
16           A.    It was already a little worse once we                 16     BY MR. DAY:
17   got up to the pediatric floor, but it continued to                  17             Q.      Ms. Morgan, my name is Steve Day. We
18   get worse on the pediatric floor.                                   18     were introduced very briefly before the deposition.
19           Q.    I'm going to be done in a few minutes.                19                     I represent three resident physicians
20                 When you were a chiropractor assistant,               20     who were involved in this matter in one way or
21   it sounded like one of the things you did, you were                 21     another, Dr. White, Dr. Hartpence, and Dr. Borick.
22   responsible for taking the patients' complaints?                    22     Would you be able to tell me, just on your own
23           A.    Yes.                                                  23     memory, what the roles of any of those three were
24           Q.    Do you know what a chief complaint is?                24     specifically?
25           A.    A chief complaint? Like the main                      25             A.      Yes. I believe that Dr. Hartpence saw

                                                       Page 342                                                                 Page 344
 1   complaint.                                                           1     him down in the ER.
 2           Q.    The reason why they are there?                         2             Q.      So you think Dr. Hartman was the --
 3           A.    Yeah. Yeah.                                            3                     MR. TORLINE: "Pence."
 4           Q.    Okay. And you would write that down?                   4             Q.      (BY MR. DAY) -- the physician who
 5           A.    Yes, on the paperwork.                                 5     talked to you for a fairly long time?
 6           Q.    When you did that, would you basically                 6             A.      Yeah.
 7   just write down what the patient told you?                           7             Q.      But you also indicated that he didn't do
 8           A.    Yes.                                                   8     any kind of physical exam?
 9           Q.    The church that you were at, it was                    9             A.      Correct.
10   basically a -- it was an end of a strip mall, a                     10             Q.      And then Dr. -- a woman doctor came in,
11   little business setup or office area; is that right?                11     and that may have been Dr. White, I assume?
12           A.    Yeah. I think it had been a gym                       12             A.      I don't know her name.
13   beforehand.                                                         13             Q.      Okay. But she didn't do anything, in
14           Q.    Okay. And the pastor, do you know, is                 14     terms of any physical exam?
15   he now selling real estate in Wichita?                              15             A.      The one up in the -- on the pediatric
16           A.    Yeah, he's transitioned to real estate.               16     floor? Is that what you're talking about?
17   They have --                                                        17             Q.      No, I'm -- wasn't Dr. Hartpence in the
18           Q.    The --                                                18     emergency department, that he saw you, or was that --
19           A.    I was just going to say, they have                    19             A.      He came downstairs to say they were
20   needed to make more money because they also are a                   20     prepping a room upstairs.
21   family with four kids, so...                                        21             Q.      Okay.
22           Q.    And they had a child that was born with               22             A.      I think that was him.
23   a birth defect?                                                     23             Q.      Okay. I've -- what I'm trying to figure
24           A.    Yes.                                                  24     out is, did either Dr. Hartpence or a woman physician
25           Q.    Did         share a room with any of the              25     ever do a physical exam?
                                                             Page 341 to 344 of 428                                               86 of 136 sheets
